DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2020 has been entered.
 
Status of Claims
Applicant’s amendment filed 07/06/2020 has been entered.  Claims 1-21 are pending, claims 6-20 have been withdrawn from consideration, and claims 1-5  and 21 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharkey et al. (U.S. 2009/0054868).
With respect to claim 1, Sharkey et al. teaches a device, comprising: 
an access sheath (20) comprising a tubular member; 
an inflatable member (101/102/98) coupled to a rearward end of the access sheath, extending along an intermediate portion of the access sheath, and covering a distal end of the access sheath (FIG. 40); and 
wherein the inflatable member is configured to be received into a uterine cavity by insertion of the access sheath into the uterine cavity (FIG. 3 for example), and wherein the inflatable member is configured to expand to cover a contour of the uterine cavity upon inflation and to internally seal the uterine cavity (para [0115] for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. 2012/0157981) in view of Tiesma et al. (U.S. 8,409,109)
With respect to claim 1, Evans et al. teaches a device, comprising: 
an access sheath (104) comprising a tubular member; 
an inflatable member (110) coupled to and covering a distal end of the access sheath (FIG. 1); and 
wherein the inflatable member is configured to be received into a uterine cavity by insertion of the access sheath into the uterine cavity, and wherein the inflatable member is 
However, Evans et al. does not teach the inflatable member is coupled to a rearward member of the access sheath, extending along an intermediate portion of the access sheath, and covering a distal end of the access sheath.
With respect to claim 1, Tiesma et al. teaches a device comprising:
a medical device (12); and
an inflatable member (14) coupled to a rearward member of the medical device, extending along an intermediate portion of the medical device, and covering a distal end of the medical device (FIG. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the inflatable member of Evans et al. to be a removable balloon/sleeve assembly in the manner by Tiesma et al. in order to allow for this outermost layer to be disposable (3:28-33 of Tiesma et al.) preventing the need for complicated sterilization between uses.
With respect to claim 2, Evans et al. teaches the inflatable member comprises a biocompatible member (para [0030]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. 2012/0157981) in view of Tiesma et al. (U.S. 8,409,109) as applied to claim 1 above and further in view of Harrington (U.S. 2006/0089658).
Evans et al. teaches a device as set forth above.  However, Evans does not teach the biocompatible member being made of polyvinyl alcohol.
With respect to claim 3, Harrington teaches an analogous balloon comprising a biocompatible member, the biocompatible member is fabricated from one or more of chitosan, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the material of the biocompatible member of Evans to utilize polyvinyl alcohol as taught by Harrington because Harrington teaches polyvinyl alcohol is a suitable alternative to polyethylene terephthalate (para [0032] of Harrington), which is one of the materials Callister discloses as being appropriate for their invention (para [0030] of Evans).  As such, the simple substitution of polyethylene terephthalate for polyvinyl alcohol would have been obvious to one of ordinary skill in the art and the results of such a substitution would have been predictable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. 2012/0157981) in view of Tiesma et al. (U.S. 8,409,109) as applied to claim 1 above and further in view of Baxter et al. (U.S. 2005/0234437).
Evans et al. teaches a device as set forth above.  However, Evans et al. does not teach the balloon is transparent.
With respect to claim 4, Baxter teaches the inflatable member is one of transparent and translucent to allow an abnormality to be viewed therethrough (para [0094], [0161]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize a transparent balloon as taught by Baxter et al. with the device of Evans et al. in order to allow an operator to determine the presence of tissue that needs to be removed (para [0161] of Baxter).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. 2012/0157981) in view of Tiesma et al. (U.S. 8,409,109) as applied to claim 1 above and further in view of Callister et al. (U.S. 2005/0288551).
With respect to claim 5, Evans teaches a viewing system (200) the viewing system being configured to be positioned through the access sheath (FIG. 1).
However, Evans et al. does not teach the endoscope includes a working channel.
With respect to claim 5, Callister et al. teaches a device including an access sheath (11) and an endoscope (30) having a working channel (32), the endoscope being configured to be positioned through the access sheath (FIG. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the viewing system of Evans et al. to instead use the endoscope with a working channel as taught by Callister et al. in order to allow for additional tools to be introduced into the sheath space.
With respect to claim 21, Callister et al. teaches the endoscope is a hysteroscope (30).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795